Citation Nr: 9914250	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to secondary service connection to postoperative 
residuals of a herniated nucleus pulposus of C5-C6. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard Scott, Associate Counsel

INTRODUCTION

The veteran had active service from October 1992 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied secondary service 
connection to postoperative residuals of a herniated nucleus 
pulposus of C5-C6.


REMAND

The veteran contends that her cervical spine is secondary to 
a service-connected disability.  She specifically asserts 
that her herniated nucleus pulposus of C5-C6, which 
necessitated surgery, is causally related to her service-
connected postoperative residuals of a gunshot wound to the 
right foot because the latter disability has altered her gait 
and posture and required the use of crutches.  She has 
indicated that her private physician, Dr. Brookerson, felt 
that the cervical spine disorder was due to the use crutches, 
which she needed to ambulate because of her service-connected 
foot disability.  In the alternative, she maintains, in 
essence, that her cervical spine disorder is due to her 
service-connected low back strain because of an associated 
altered gait and posture.  In addition, the veteran also 
appears to indicate, in her January 1997 substantive appeal, 
that her cervical spine disorder is due to a brachial plexus 
injury to her right shoulder, arm, and hand, incurred in 
service during basic training.  

In reviewing the record, the Board notes that the veteran 
underwent a VA orthopedic examination in October 1996.  
Following that evaluation, which included a clinical 
examination of the veteran's neck and an X-ray examination of 
her cervical spine, the physician stated "It is difficult to 
answer the question regarding the etiology of her back and 
neck pain, however, I am sure there has been some wear and 
tear on her back and neck.  I would say that at least some of 
her problems have been secondary to her foot injury and 
surgeries, perhaps 50 %."  The physician added that he was 
unable to provide any other rationale for this opinion.
The veteran's private physician, Dr. Brookerson, opined in a 
statement dated in May 1997, that the veteran's foot injury 
"is directly related to her cervical . . . pain."  Dr. 
Brookerson, however, did not provide any rationale to support 
the opinion.  

A July 1997 VA medical examination report includes an opinion 
from the physician, who stated that "the relationship 
between the foot and [the veteran's] neck pain is highly 
questionable.  The explanation for the connection is unclear 
to this examiner."  

In view of the conflicting medical opinions expressed, and the 
absence of any clear rationale for the supportive opinions, it is 
the Board's judgment that a more thorough  orthopedic examination 
that includes an opinion as to whether the veteran's cervical 
spine C5-6 herniated nucleus pulposus is secondary a service-
connected disability, is warranted.  

The RO should also determine if there are any medical records 
available relating to evaluation and treatment in recent years 
for the veteran's cervical spine disability; all relevant 
treatment records should be secured.  Murincsak, v. Derwinski, 2 
Vet. App. 363 (1992).

Therefore, this case is REMANDED for the following development:

1.  The RO should contact the veteran and 
have her identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for her cervical 
spine disability.  The RO should then 
secure copies of all identified records 
not already on file and associate them 
with the claims folder.  38 C.F.R. § 
3.159.

2.  The veteran should be afforded a VA 
orthopedic examination who has not yet 
examined her to determine etiology and 
extent of her cervical spine disability.  
The examiner should perform all necessary 
tests and/or studies.  The examiner is 
also requested to review the evidence 
associated with the claims file, 
including (1) the October 1996 VA 
examination report, (2) Dr. Brookerson's 
May 1997 statement, (3) the May 1997 VA 
examination report, and (4) all 
supporting evidence associated with the 
various opinions of record.  The examiner 
is further requested, to the extent 
possible, to reconcile conflicting 
opinions of record and to provide a 
detailed statement of reasons supporting 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cervical spine disorder was caused or 
aggravated by her service-connected right 
foot and/or low back disabilities, 
including any gait disturbance associated 
with her foot and/or back disorders.  The 
claims file must be made available to the 
examiner for review.

3.  Following completion of the 
foregoing, the RO should review the above 
requested opinion and examination report 
to ensure that they comply with this 
REMAND.  If the examination or opinion is 
deficient in any manner, corrective 
action should be implemented.

4.  The veteran is hereby informed that 
she has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the appellant 
should be furnished a supplemental statement of the case, and be 
afforded the appropriate time period to respond before the record 
is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development.  
The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No action 
is required of the appellant unless she is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









